Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or motivation in the art of an apparatus for additive manufacturing with a powder bed, wherein the powder bed is laid out by a first doctor blade which is provided with an emission opening formed directly on the blade, and a second doctor blade opposite the first doctor blade is provided with a suction opening formed directly on the blade, in order to maintain, by means of a control unit, a laminar flow between the openings.

The closest prior art is Mcmurtry (WO-2014199149), which teaches an apparatus for additive manufacturing with a powder bed, wherein the powder bed is laid out by a first doctor blade and a second doctor blade opposite the first doctor blade. There is also an emission opening opposite a suction opening to maintain, by means of a control unit, a laminar flow between said openings. However, Mcmurtry does not teach said emission and suction openings being formed directly on the first and second blades, respectively.

While one of ordinary skill in the art could attempt to use Buller (US-20150367415) in order to teach the missing limitations of Mcmurtry, Buller only teaches an air knife being used to distribute the powder using a laminar flow, however Buller does not teach the emission and suction openings being formed separately on two different blades opposite one another, and therefore the combination of Mcmurtry and Buller would still not teach the invention. Since there is no closer prior art teaching the missing limitation, the invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748